 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDBricklayers-Stone&Marble Masons Union,Local 1,AFL-CIO (Don Salisbury Bricklaying Company, etal.)andCongress of Independent Unions, Local 99.Case 14-CC-626June 11, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND KENNEDYOn January 26, 1971, Trial Examiner John M. Dyerissued his Decision in the above-entitled proceeding,finding that Respondent had not engaged in the unfairlabor practices alleged in the complaint and recom-mending that the complaint be dismissed in its entirety,as set forth in the attached Trial Examiner's Decision.Thereafter,General Counsel filed exceptions, and abrief in support thereof, to the Decision. Respondenthas filed a brief in answer to General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.The Trial Examiner found, and we agree, that Re-spondent did not violate Section 8(b)(i) and (ii)(B) ofthe Act. Our dissenting colleague would find that Re-spondent's picketing on September 28 and 29, andagain on October 20 through 22, failed to comport withtheMoore Dry Dock'criteria and is thus unlawful.While the facts concerning the picketing on those datesare not in dispute, the conclusion drawn from themcan, in our view, be sustained only if the picketing onthose occasions is considered in a vacuum.The undisputed evidence in the record before us es-tablishes that Respondent first picketed the jobsite onSeptember 21 by posting a single picket at the twoentrances on Highway 61-67, the only entrances to theproject. Shortly thereafter, the entrances on Highway61-67 were blocked and two entrances were developed,opening on to Tenbrook Road. Later, but still withinthe week of September 21, one of the original entranceson Highway 61-67 was reopened and one of the en-trances on Tenbrook Road was closed. An undisclosedtype of sign was posted at the gates during the first week'Sailors' Unionof the Pacific, AFL (Moore Dry Dock Company), 92NLRB 547, 549of picketing. On September 28 and 29 "reserve" and"neutral" gate signs were posted at the entrances thenopen onto the project. Salisbury removed these signswhen it left the jobsite on September 29 and did notreestablish them when it returned on October 7. Re-spondent's pickets also left the jobsite at this time.Upon returning on October 7, Salisbury remained atthe jobsite continuously without posting gate signs, al-though Respondent's pickets were present until Octo-ber 20, when the "reserve" and "neutral" gate signswere again posted. Thus, Respondent picketed the job-site whenever Salisbury was present, a total of 25 days,yet "reserve" and "neutral" gate signs were only postedduring 5 of those days.The Board has long held that theMoore Dry Dockstandards are not to be applied on an indiscriminate"per se" basis or with "mechanical precision" but areto be applied with "common sense."2 While the Boardhas held that picketing at locations other than at prop-erlymarked gates may indicate noncompliance withMoore Dry Dockstandards,' the mere posting of signsdoes not limit the situs of the dispute.4 The purpose ofthe separate gate is to permit lawful picketing that willbe conducted so "as to minimize its impact, on neutralemployees insofar as this can be done without substan-tial impairment of the effectiveness of the picketing inreaching the primary employers."5In light of these principles, and the foregoing recitalof the facts involved herein, we are not satisfied thatRespondent's picketing of the neutral gate on Septem-ber 28 through 29 and again on October 20 through 22breached theMoore Dry Dockstandards. The designa-tion of the gates and the posting of signs by Salisburyfell short, in our view, of the clarity necessary to pro-vide reasonable assurance to Respondent that, byconfining its picketing to the Tenbrook Road gate, itsmessage would be carried to all within the legitimate,direct appeal of its picket signs.' And this is so whetheror not the confusion in Salisbury's designation of thegates was deliberate.'1Local 761, IUE (General Electric Co.),366 U S 667,677, PlaucheElectric Inc.,135 NLRB 250, 255.Local Union 519, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry, etc (Center Plumbing and HeatingCorp),145 NLRB 215, 2234Suburban Development Co.,158 NLRB 549.Crystal Palace Market116 NLRB 856, 859.SeeInternational Brotherhood of Electrical Workers, Local 640, AFL-CIO (Timber Buildings, Inc),176 NLRB No 17.The Trial Examiner concluded that the Employer had earlier attemptedto deceive Respondent when it claimed that its employees were union andreceiving the prevailing area wages when in fact they were nonunion andwere paid less than the area wage standard.191 NLRB No. 5 BRICKLAYERS, LOCAL 153ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be,and it hereby is, dismissed in its en-tirety.MEMBER KENNEDY,dissenting:Because I am of the view that my colleagues' dis-missal of the complaint in the instant case represents adeparture from well-settled precedent,I am unable tojoin them in such action.It is clear that picketing at a common situs ostensiblyto inform the public that a contractor is paying sub-standard wages or is otherwise providing substandardworking conditions is not exempt from the standardsfor common situs picketing set forth by the Board inSailors'Union of the Pacific, AFL, (Moore Dry DockCompany),92 NLRB 547;Millwright's Local UnionNo. 1102 (Dobson Heavy Haul, Inc.),155 NLRB 1305.InNashville Building & Construction Trades Council(HE. Collins Contracting Company, Inc.),172 NLRBNo. 105, the Board recently held that even thoughentry to a jobsite was possible at various points otherthan the gates reserved for neutral and primary em-ployees, the fact that the primary employees had en-tered the site only through the gate reserved for themduring the periods of the union's picketing made thepicketing of the neutral gate unlawful as failing to meetthe Board'sMoore Dry Dockstandards. The Boardrejected the Trial Examiner's conclusion, based partlyon his opinion that the unsettled nature of the jobsite(900 feet of unenclosed land between the gates frontingon a public highway, all of which could be used to gainentry to the site on foot) invited entry at unauthorizedand unreserved locations,and partly on the allegeddisregard of the reserved gate by nonunion or primaryemployees several days after the gates were posted, thatthe picketingat theneutral gate was unlawful and pri-mary. The Board held that although there was evidencethat the primary employees might have disregarded thegate reserved for neutralsafterthe period of picketingin question,during this period they had in fact enteredthe site only through the gate reserved for them. More-over, the Board, concluded, even assuming that the pri-mary employees had entered the site at unauthorizedpoints along the highway during the period in issue, noprimary employeeswere alleged to have enteredthrough the neutral gate.In the instant case, on September 28, a reserved gatesign and a neutral gate signwere posted by the primaryemployer at entrances which were then open onto theconstruction site. Notwithstanding the posting of suchsigns,the Respondent Union continued to picket atboth the reserved gate and the neutral gate.The TrialExaminer found that the reserved gate and the neutralgate signs were posted at the construction site while thepickets were present,and thus there can be no doubtthat the Respondent was aware of the posting of suchsigns. There was no evidence that during the period ofSeptember 28 and 29,and again October 20 through 22,when picketing was conducted at the neutral gate aswell as the reserved gate, the employeesof the primaryemployer entered or left the project other than throughthe reserved gate.Similarly,there is no evidence that onthese dates any supplier of the primary employer en-tered through the neutral gate,or if so,that it was otherthande minimis.SeeLocal761, IUE, (General ElectricCo.) v. N.L.R.B.,366 U.S. 667.Uponthe foregoing,it appears to me that the picket-ing at the neutral gate on September 28 and 29, andagain on October 20 and 22,failed to comport with theMoore Dry Dockcriteria because it was not restrictedto the primary gate,where its impact on neutral em-ployers at the site would have been niminized withoutat the same time affecting the appeal of the picket lineon the primary employees."The Board has long heldthat picketing must be conducted so as to minimize itsimpact on neutral employers insofar as this can be donewithout substantial impairment of the effectiveness ofthe picketing in reaching the employees of the primaryemployer."H. E. CollinsContractingCompany, Inc.,supra.I do not believe that the picketing here wasconducted in such a manner.Although the Trial Exam-iner found that a substantial amount of confusion as tothe posting of the gates existed,there apparently was noconfusion as to the location of the gate reserved for theuse ofthe primaryemployer, and its utilization by itsemployees and suppliers. Having established a separategate for its use, and it appearing that such gate was infactused by the primary employer and its suppliers, theprimary employer restricted the area of the dispute.Having shown that picketing was engaged in beyondthe area of dispute,in circumstances where there wasno evidence of the entry onto the jobsite by employeesof the primary employer or by its suppliers other thanby the gate so reserved,the General Counsel, in myview,establisheda primafaciecase.The fact that thereserve gate was located off a secondary road ratherthan the main highway does not require a differentconclusion.Cf.Orange Belt DistrictCouncil ofPaintersNo. 48 (Calhoun DrywallCompany),154 NLRB 997.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN M. DYER, Trial Examiner; On October 5, 1970'Clark Libhart,business manager of Local 99, Congress ofIndependent Unions, heremafter referred to as the CIU, filed'Unless specifically stated otherwise,all dates herein are in 1970. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDa charge alleging that Bricklayers-Stone&Marble MasonsUnion,Local 1, AFL-CIO,herein variously called Respond-ent, the Bricklayers,or Local 1,violated Section 8(b)(4)(i)and (ii)(B)by inducing or encouraging individuals employedby Midwest Engineering&Construction Co., the generalcontractor(herein called the general or Midwest)for theTenbrookjob,and individuals of other subcontractors,hereincalled subs, employed at this construction site, to strike orrefuse to use or perform services and that Local 1 threatened,coerced,and restrained the general and the subs with theobject of requiring them to cease doing business with DonSalisbury,d/b/aDon Salisbury Bricklaying Company,herein called Salisbury or the primary. The construction siteis located in Arnold,Missouri,a suburb of St. Louis, near theintersection of the Lemay Ferry Road,also called Highway61-67 and Tenbrook Road,herein called the Tenbrook site,where the general is engaged in the erection of a building forNational Food Stores.The Director of Region 14 issued thecomplainton October26, alleging in substancethat Local 1had violated Section 8(b)(4)(i)and (ii)(B) by its picketing andother actions on or after September 28, at the Tenbrook-site.Injunctive proceedings were held on or about October 28 andan injunction forbidding Local l's picketing was issued. Local1has not picketed the Tenbrook site since that time and infact did not picket the Tenbrook site after October 22, whenSalisbury went to another location to work.In its answer Local 1 admitted the service of the charge;that the other subs were doing business with Midwest at theTenbrook construction site; that Local 1 had a labor disputewith Salisbury and not with any of the other companies at theTenbrook construction site;and that both Local 1 and theCIU are labor organizations within the meaning of the Act.The answer stated Local 1 was without knowledge of thejurisdictional data but during the hearing and in its briefLocal 1 conceded that the companies concerned come withinthe jurisdictional criteria of the Board.Respondent deniedthat it picketed with an object of coercing or restraining thevarious companies or their employees in a secondary mannerand affirmatively stated that it picketed the Tenbrook con-struction site in conformance with the Board'sMoore DryDockcriteria.The parties are in agreement about most of the facts in thiscase except for the length of time that "reserved gate" and"neutral gate"signs were posted at the construction site. Thiscase was heard on November 16 and all parties were affordedfull opportunity to appear,to examine and cross-examinewitnesses,and to argue orally. General Counsel and Re-spondent have both filed briefs which have been carefullyconsidered.Upon the entire record in this case,including my evalua-tion of the reliability of the witnesses based on the consistencyor inconsistency of the various statements and to some extentthe demeanor of several witnesses, I make the following:FINDINGS OF FACT1THE BUSINESS OF RESPONDENTDon Salisburyis an individual doing business as Don Salis-buryBricklayingCompanywith hisprincipaloffice and placeof business in Missouri;Midwest Engineering&ConstructionCo., Big Boys Steel Erection,Inc., and Community ElectricCompany,Incorporated,are each Missouri corporations.Eachof the fourorganizations withinthe past yearpurchasedgoods or servicesdirectlyfrom States outside the State ofMissouri valued in excess of$50,000.Respondent Local 1 admits and I find that the corporationsand Don Salisbury,d/b/a Don Salisbury Bricklaying Com-pany are each engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The parties agree and I find and conclude that Local 1 andthe CIU are each labor organizations within the meaning ofSection 2(5) of the Act.IITHE ALLEGEDUNFAIR LABOR PRACTICESBackground and FactsSalisburysecured a contract from Midwestto lay the brickfor the storebuilding and started layingbrick in August.Some steel erection was proceeding at the same time.After learning of the awarding of the contract,Local 1through its financialsecretarysent a letter to Salisbury askingwhether it was paying the prevailing area rate and whetheritsmen were in the Union.Salisbury testifiedthat he didn'tthink hereplied tothe letterbut then was shown a letter onSalisbury's stationeryto Local 1, whichstated,"In answer toyourletter,the employeesof SalisburyBricklayingCo., areunion and.receiving prevailing rate for journeymenbricklay-ers."Afterbeing shown the letter Salisbury acknowledgedthat he wrote it. In explaining this letterSalisbury testifiedthat he did not intend to misleadLocal 1,but that to hisknowledge the men were union.He then testifiedthat he didnot check with his men to seeif theydid belongto the CIUbut saidthathe required his mento beunion.ThereafterSalisburytestified he did not advertise for bricklayers advis-ing that theywould not have to be union.When shown anadvertisementplaced byhis company advertisingfor brick-layers "$5 to $5.50 perhour,no unioncardnecessary, steadyemployment,"and giving one of the telephone numbers atwhich,his company could be reached,he acknowledged thead and said that his company may have so advertised. I foundDon Salisbury.to bean evasive witness and put little credencein his testimony.Salisbury was an officer in a bricklayingcompany which Tom Tosie (Salisbury'ssuperintendent forthisjob) headed.This company had a contractwith Local 1and Salisbury admitted he was familiarwith the Local 1contract and acknowledgedthe $6-per-hourwage for jour-neymen bricklayersset forth in that contractwas theprevail-ing area wage.The business representativeof Local 1, Thaller, testifiedthathe checked with men atthe Tenbrooksiteand was toldby one of theemployeesthathe was getting about $3 an hourand another employee said he was getting about $5 an hour.Thaller testified that Local1 then placed a picket at theTenbrooksite on the morning of September21. The picket,CharlesKroll, testifiedthat he started picket duty at 9:30 a.m.on September 21, picketingon the Highway 61-67 side of theproject:Highway 61-67 is a busy four-lane highway on thewest sideof the site,whileTenbrookRoad on the south is atwo-lane road which deadendsatHighway 61-67.The constructionsite of the store is approximately 150 feeteast of Highway61-67 andsome 350to 500 feet north ofTenbrookRoad.The lowercorner of this construction site atthe intersectionof Highway 61-67 and Tenbrook Road isunimproved land and notpart ofthe construction site, so thatthe Tenbrookconstruction site is an upside-downL shape,with the store being built along the base facingsouth. Theremainderof theland to the side and in front of the store isbeing improved for and will be used as parking areas. It wastestifiedthat themen working on the construction site usuallyparkadjacentto theHighway61-67 entranceto the construc-tion site.When Krollstarted picketing there were two entrances tothe propertyfrom Highway61-67,some 50to 75feet apart.Eitherat that time or shortlythereafteran entrance or en-trances were cut into the projectfrom TenbrookRoad on thesouthof theproject.Thereis no fence,barricade, or wire ofany type surroundingthe property. Thereismore unim-proved land on the east sideof the propertyand a high bank BRICKLAYERS,LOCAL 1with a retaining wall on the north side. Testimony indicatesthere is a natural drainage ditch along the shoulder, of theroad on Highway 61-67 which continues around on Ten-brook Road and further up Tenbrook Road there is a creek.Entranceways onto the property had to be provided and im-proved with dirt and gravel.Sometime after the picketing commenced, both entrancesfrom Highway 61-67 were blocked, apparently by earthmov-ing equipment owned by Don Salisbury and Salisbury's su-perintendent, Tom Tosie, and two entrances some 50 feet ormore apart and connecting into one road some 50 to 75 feetfrom the entrances in an upside-down Y shape were openedfrom Tenbrook Road. At a later time one of these entranceson Tenbrook Road was blocked and the main entrance onHighway 61-67 was reopened.On September 24 a second picket Mr. Loncaric was addedand Mr. Kroll picketed on Tenbrook Road while Loncaricpicketed on Highway 61-67.Sidney Bierman, president of Midwest, testified that hetalked to Local 1 Business Representative Thaller on Septem-ber 21, the first day the pickets were on the job. At that timeno "gate" signs were posted, and on that day the other subsleft the Tenbrook site. Bierman asked Thaller the purpose ofthe picketing and was told by Thaller that the picketing waspurely informational and was directed only at Salisbury andthat he was not trying to get Salisbury fired from the job.According to Bierman on that first day of picketing, the othersubs left the job and did not return to the job unless Biermancalled them and told them to come back. He further testifiedthat when he needed work done by the other subs he wouldrequest Salisbury to leave the job and after Salisbury left theother subs would return. Bierman testified that the picketswere only present when Salisbury was working on the job andthat when Salisbury left the pickets went with him. He tes-tified that when he wanted Salisbury back on the job he wouldinform the other subs that Salisbury was coming back andthat when Salisbury came back the pickets came back withhim and none of the other trades or subs were on the job atthat time.Some sort of signs were posted on the construction siteduring the first week of the picketing but were later takendown. On September 28 a "reserve gate" sign and a "neutralgate" sign, which had been prepared by Libhart of the CIU,were given to Salisbury and posted by Salisbury at the en-trances which were then open onto the construction site.These postings on a 2 by 4 were with the permission of thegeneral. The entranceways were framed by a 2 by 4 at eitherside.The General Counsel does not claim that the picket signswere unclear or that they in any way violated theMoore DryDockstandards. The legend of the picket signs is as follows:Notice to PublicLocalUnion No. 1of MissouriB.M. & P.I.U. of AAFL-CIOProtest substandard wages55Benefitsand conditions ofSALISBURY BRICKLAYING CO.We have no dispute with anyother persons or companies on this jobBiermanstated that on one occasion he did see a pickettalking to one of the employees of the subs but did not knowwhat was said. Picket Kroll testified that on the first day ofpicketing one or two of the employees of the other subs cameout and looked at the signs and that a job steward came outand asked him about it. Kroll referred the job steward toBusinessRepresentative Thaller who was standing some-where near the entrance. According to Thaller, the stewardfor the sheetmetal workers came out and said he saw the signsand asked what it was. Thaller told him that he could lookand read it. The steward for the sheetmetal workers then said,"Well, I will call mybusinessagent.We do not cross picketlines on informational pickets." Thaller stated that he did notadvise him not to work on the job and the only thing he didwas to tell the steward to contact his local office. Thaler alsocorroborated Bierman regarding their conversation but saidthat it took place on the second day of the picketing and thathe told Bierman that it was an informational picket for sub-standardwagesand conditions and that the Union was notpicketingagainstanybody on the job other than SalisburyBricklaying Company. Thaller's testimony was corroboratedby the pickets that the instructions concerning picketinggiven to them were not to cross in front of the entrances butto picket alongside the roadside and not come within 5 yardsor so of crossing into the entranceway. It was disputedwhether on September 28 the pickets crossed the entrance-ways or part of the entranceways. The pickets were positivethat thereafter they did not cross over the entranceway butmay have walked close to it.After the "reserve" and "neutral" gatesignswere put upon September 28, Local 1 continued to picket both on High-way 61-67 and on Tenbrook Road.It isunclear just whatgates were open on that day, that is, whether the "reservegate" and the "neutral gate" were both on Tenbrook Roador whether the "reserve gate" was on Tenbrook Road and the"neutral gate" back on Highway 61-67.2 In any event theUnion continued to picket at both locations until September29 when Salisbury left the Tenbrook site and went to anotherunrelated construction site and the pickets went with them.Salisbury removed the "reserve gate" and the "neutral gate"signsand took them to the unrelated construction site onSterling Airport Road, herein called the Sterling site. Salis-bury worked at the Sterlingsiteuntil late on October 7, whenthey returned to the Tenbrook site. The "reserve gate" and"neutralgate" signsapparently were posted at the Sterlingsite, and there wereno allegationsof illegal picketing at theSterling site. According to the notes kept by picket Kroll theyreturned with the Salisbury employees to the Tenbrook siteat approximately 2:45 p.m. on October 7. The pickets areemphatic that the "reserve gate" and "neutralgate" signswere not reerected at that time and were not put back up untilI do not credit the testimony that the pictures, G.C. Exhs 8, 9, and 11,were all taken by Libhart on September 28 with a Polaroid camera G.C.Exh. 11 was taken with a Polaroid camera but G.C Exhs. 8 and 9 were nottaken with a Polaroid camera but were developed and printed by a commer-cial photographer and were not from the same roll of film, G.C Exh hasa legend "Sep. 70" on the print while G.C. Exh. 9 has a legend "Nov. 70"indicating that the prints were made at two different times. With this asbackground we can only say that G.C. Exh. 8 may have been taken onSeptember 24 or some time thereafter but neither it nor G.C. Exh 9 or 11can be used to establish where the "gates" were on September 28. 56DECISIONSOF NATIONAL LABOR RELATIONS BOARDOctober 20. General Counsel'switnessesstated that theythought the signs may have been down for a week or so. OnfurtherexaminationSalisbury's job superintendent, Tom To-sie, testified he could not say how long the signs were down,and that it might have been until October 20. As to records,Tosie testified that he did not maintain any records of whenthe signs were down or up and on cross-examination, direct-ing himself to counsel for Local 1, said that the Union wouldhave better records of what went on than he did. Picket Krolldid keep records.I find that Kroll's testimony is more persuasive. Tosie didnot have any recollection of just what he did and when.Thaller was not sure but thought the signs were back up onOctober 7 for a day or two. It is clear that General Counselmisunderstood Thaller when Thaller testified as to how longthe signs were up. Thaller's testimony was that they were uppossibly for a grand total of 12 days or so, not that they wereup for 12 days continuously from the time that Salisburyreturned to the job on October 7. All parties agreed that thepicket signs were up on October 20 and remained up untilOctober 22 or so and possibly thereafter, but Salisbury leftagain for another unrelated construction project on Highway141 on October 22. Salisbury did not return from this projectuntil after the court issued its injunction against Local l'spicketing at the Tenbrook site, so that when Local l's picketsleftwith Salisbury on October 22 they did not thereafterreturn to the Tenbrook site.Regarding the signs, I find and conclude that the "reservegate" and "neutral gate" signs were posted at the construc-tion site on September 28 and 29 and October 20 through 22while the pickets were present. The pickets were present atthe site from September 21 through 29 and October 7 through22.Picket Kroll testified that on October 9, in addition to aSalisburysupplier,BreckingridgeMaterialsCompany,another supplier or subcontractor was also on the Tenbrooksite.He testified that Bitco Paving brought in a grader on aflatbed truck and that Bitco Asphalt and Paving also left abulldozer on the jobsite or brought it in on that date. On thepreceding day, October 8, Salisbury supplier Breckingridgewent on the jobsite at 8:10 a.m.; Blue Plumbing Company rana trenching machine on the jobsite from 9:45 until 10:50;Majestic Materials (a Salisbury supplier) went in at 10:30; aCommunity Electric Company truck (a subcontractor ofMidwest) went in at 10:10; National Brick Company (a Salis-bury supplier) went in at 10; Miracle Plumbing Company(apparently a supplier for another sub) went in at 10:30; andthe employees of those companies went on the jobsite andactually worked on the job 'or left supplies there.There was no testimony that entrance through the "re-serve" and "neutral" gates was enforced or controlled in anyway. General Counsel's testimony in this regard was thatBierman of Midwest and Don Salisbury both of whom visitedthe site only occasionally were unaware of the gates beingother than properly used. Tom Tosie testified that he was noton'the job all the time, although he was Salisbury's superin-tendent for this job, and only kept track of what gate thetrucks were using on September 28.Testimony was that employees parked near the entrancefrom Highway 61-67. They might have used either entrance.Picket Kroll testified to various trucks going on the propertybut did not identify which gate they used. It might be reason-able to assume his observations were more of the "reservegate" since he picketed on Tenbrook Road most of the time.In effect there is a dearth of testimony as to whether the"reserve gate"and "neutral gate"were maintained and their"proper" use observed by those who entered the property.AnalysisGeneral Counsel offered no testimony that the pickets orrepresentatives of Local 1 ever made any request, appeal, orthreat to any employees of the general, the other subs, theirsuppliers, or any neutral employee to act in a secondarymanner, nor that any request, appeal, threat, or coercion wasoffered to the general, the other subs, their suppliers, or anyneutral employer with the object of having Salisbury firedfrom the Tenbrooksite.General Counsel's case rests solelyon the establishment of the "reserved" and "neutral" gates onSeptember 28, the picketing thereafter, and the inferences tobe drawn therefromas isadmitted in his brief.Further, General Counsel makes no contention that any ofLocal l's picketing or conduct prior to September 28 wasillegal. In his brief, however, General Counsel implies thatthe picketing prior to September 28 was illegal since he arguesthat Salisbury's absences from the Tenbrook constructionsite,which were at Bierman's directions on and after Septem-ber 21, were caused by the misconduct of Local 1. Since, thearrangement between Bierman and the subs as to when andhow the subs were to be called to the construction site wasmade on September 21, a time when General Counsel con-cedes Local l's picketing was legal, then the arrangements forthe absences of Salisbury or the other subs could not havebeen as a result of misconduct by Local 1.Additionally, General Counsel seems to be under the im-pression that the "neutral" and "reserve" gates established onSeptember 28 remained the same gates from then on withonly occasional lapses when the signs were down due tovandalism. The testimony set out above does not substantiatesuch a belief. There is inexactitude as to when the two gateswere established on Tenbrook Road and when the "neutral"gate there was moved back to Highway 61-67. PresumablyLoncaric continued to picket on Highway 61-67 when bothgates were on Tenbrook Road. Secondly, the signs wereremoved by Salisbury to an unrelated jobsite on September 30and, as I have found above, were not put back up untilOctober 20 by Salisbury.General Counsel's position is that the picketing on High-way 61-67 in the vicinity of the "neutral gate" (whenever itwas established there) wes designed solely to enmesh neutralsin Local l's dispute with Salisbury, and that Local 1 made noattempt "to avoid enmeshment of neutrals in the dispute."However, the picket sign is clear that there is no dispute withanyone but Salisbury and the Union's explanation to Biermanfurther made this position clear, so that General Counsel'sstatement that no attempts to avoid enmeshment of neutralsis not borne out by the facts.It is Local l's position, and they produced testimony to theeffect, that Salisbury was the only bricklaying company theyknew of operating in the area of Local l's jursidiction whodid not have a contract with Local 1. Local l maintained, andSalisbury agreed, that the area standards were the rates intheir contracts. Local l's contracts established a wage of $6per hour for journeymen bricklayers and provided otherfringe benefits which the CIU contract did not appear toprovide.There wereintimationsfrom Don Salisbury that theremight be other bricklaying companies in the area which didnot have contracts with Local 1, however he mentioned none.I conclude therefore that Local l's contract, with the ratesand fringe benefits applying to some 250 bricklaying compa-nies in the area, was the area standard, a fact which Salisburyacknowledged.From Salisbury's letter to Local 1 and the advertisementSalisbury ran in a local paper for bricklayers, it seems a fairconclusion that Salisbury was attempting to deceive Local 1when he replied that his employees were union and receiving BRICKLAYERS,LOCAL 1the prevailing area wages. The parties agree that there was adispute between Local 1 and Salisbury in that Salisbury wasnot paying the prevailing area wage rates.After the first few days picketing by one picket, Local l'spicketing continued with two pickets in the same mannerfrom September 24 on while Salisbury was at the Tenbrooksite until the injunction.While so engaged, except for suppli-ers and possibly one or more other subs working on theTenbrook site on October 8 and 9 (picket Kroll's testimony),there were no other subs neutral employees at the Tenbrooksite who would have gone on the premises. The only indica-tion in this record as to why the employees of the other subswere not present is a statement reportedlymadeby a sheetmetal steward to Thaller on September 21 that "We do notcross picket lines on informational picket."Since Salisbury took the "reserve gate" and "neutral gate"signs to the unrelated construction site on Sterling AirportRoad, there were no such gates orsignspresent for the em-ployees of the other subs to see or such gates to use when theyreturned to the Tenbrook site on September 30. Further, sinceSalisbury's Superintendent, Tosie, only observed the use ofthe "gates" on September 28, there is no way of knowingwhat entrances were used when the general and the othersubs were there on September 30 thru October 7 and afterOctober 22. From the testimony it would appear that the"reserve gate" and "neutral gate" signswere visible (that ison the premises) for the employees of the general and theother subs after October 22 when Local 1 was not picketingthe site.The pickets were instructed to patrol along the roadsideand not to cross the entranceways onto the property and infact not to come within 5 yards of the posted signs on the 2by 4's marking the "gates." For the most part the picketsfollowed such instructions but may on occasion have comecloser to or even into the entranceways. They werealso in-structed not to talk to anyone but to direct all inquiries to theUnion.The area near the entrance on Highway 61-67 was the areaclosest to the point at which Salisbury was working on thebuilding. There was also testimony that Salisbury employeesand others parked their cars in theareaadjacent to the High-way 61-67 entrance.Local 1 believes that it had a right to make its disagreementwith Salisbury known not only to Salisbury employees butalso to the general public as general information. It felt thatSalisbury's location of the "reserve gate" on a less traveledtwo-lane road, hidden by a tree andsomebushes, was anattempt to isolate its picket and render him visible only whilethe gate was being used since this location was the farthestfrom the site at which Salisbury's employees worked. Picketson Highway 61-67 were visible not only to the general publicbut also to the Salisbury employees where they parked their57cars and probably could be observed from where the Salis-bury employees worked.In general the picketing conformed to theMoore Dry Dockstandards since the picketing was limited to times when Salis-bury's employees were working at the construction site per-forming their regular and normal functions of laying brickand Salisbury's agents were there directing them. The signsclearly disclosed that Local l's dispute was only with Salis-bury and that it had no dispute with any other person orcompany on the job. The picketing was conducted both closeto where Salisbury employees were working on the job andat the "reserve gate" which they may have used. I find thatthe picketing was in substantial compliance with theMooreDry DockStandards.Salisbury was apparently able to create and move entranceswhen it pleased him to do so. Thus, we have the aspect ofentrances being closed, new ones created, and one of themclosed and a return (as the "neutral gate") to one entrancefrom Highway 61-67. Concurrently, we have the signs putup, taken down and moved to an unrelated construction site,and put back up some 13 days after return to the Tenbrooksite.With Salisbury's ability to create new entrances, it couldand did manipulate the rules of the game, establishing newrules to fit its ideas. I do not believe the "reserve" and "neu-tral" gates were erected as a legitimate attempt to insulateneutrals but rather as a measure to find some way to get ridof Local l's picketing and prevent its viewing by the generalpublic. Taking all things together, including the lack of anymeans to regulate the "gates," their mobility, and the elusive-ness of any concrete evidence by the General Counsel, dic-tates that no violation occurred.The Board has passed on a number of cases where picket-ing has been conducted in a similar manner, but in each casewhere violations of the Act were found, the Board found thatappeals to employees or threats and appeals were made toneutral employers.Where the picketing was proper and noappealsmade, no violations were found. SeeLocal 134,IBEW (Polly Electric Co.),175 NLRB No. 88;Local 379,BuildingMaterial & Excavators, IBT (Catalano Brothers),175 NLRB No. 74;Drivers, Salesmen,Warehousemen, Local695, IBT (Tony Pellitteri Trucking Service, Inc,),174 No.115; andOperating Engineers, Local 12 (Van ConstructionCompany),176 NLRB No. 125.The present case is more likeIBEW, Local 640 (TimberBuildings, Inc.),176 NLRB No. 17, in which the generalcontractor and the primary caused confusion as to when theprimary's employees were at the construction site and noviolation was found.I conclude and find that the General Counsel has notshown that the picketing of Local 1 was designed to and hadthe purpose and effect of enmeshing neutrals and will there-fore recommend that this complaint be dismissed in its en-tirety.